THE THIRTEENTH COURT OF APPEALS

                                   13-14-00439-CV


                                   City of Bay City
                                           v.
                                  Bobbie P. Gaspard


                                  On Appeal from the
                   23rd District Court of Matagorda County, Texas
                           Trial Cause No. 13-E-0110-CV


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment that

the case be DISMISSED WITH PREJUDICE. Costs of the appeal are adjudged against

appellee.

      We further order this decision certified below for observance.



August 13, 2015